DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has incorporated the subject matter of dependent claim 4, previously indicated as having allowable subject matter, into independent claim 1. Independent claims 11 and 15 were previously indicated as having no prior art rejection.
Claims have been amended by applicant and by Examiner’s Amendment to address the rejections under 35 USC § 112b and § 101. Accordingly, the rejections are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to claim to address remaining indefiniteness issues and typos was given in a communication received from Joseph Mayo (Registration No. 53,288) on Aug 5, 2022.
The application has been amended as follows: 
Claim 6, line 2, before “distributed”, add
	-- the --
Claim 7, line 3, before “data”, add
-- signal --
Claim 8, line 2, after “process”, add
	-- the --
Claim 11, line 6, after “distributing”, delete
	-- to --
Claim 15, line 10, after “distributing”, delete
	-- to --
Claim 15, line 18, after “distributing”, delete
	-- to --
Allowable Subject Matter
Claims 1 – 2, 5 - 15 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Brown (U.S. Patent Application Publication 2008/0134866), Kim et al. (U.S. Patent Application Publication 2011/0046759), and Koretzky et al. (U.S. Patent Application Publication 2017/0236531) generally teaches decomposition of audio into separate parts, i.e. instruments and vocal, the prior art alone or in combination does not teach, nor would it be obvious, to provide for the analysis by the audio data processing module of the decomposition type data representative of the decomposition selected by the client terminal in order to determine the specific sequence utilized, of the sequence of algorithms, for implementing non-negative matrix factorizations for processing of the distributed source audio signal data to generate decomposed audio signal data, as claimed by claims 1, 11 and 15, in combination with other limitations of the claim, thus providing an enhanced decomposition result by consideration of the type of decomposition selected in order to determine the specific sequence of the algorithms utilized for decomposition of the audio source data such that the decomposition process takes into account the specific component of the audio source data that is to be separated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653                                                                                                                                                                                                        /FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653